DENY; and Opinion Filed April 15, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00436-CV

                     IN RE CHARLES HENSLEY MITCHELL, Relator

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-14792

                             MEMORANDUM OPINION
                          Before Justices Francis, Myers, and Schenck
                                  Opinion by Justice Schenck
       In this petition for writ of mandamus relator contends the trial court violated a ministerial

duty by failing to invalidate a durable power of attorney, which he contends was not signed

before a notary. Relator raised a similar argument on direct appeal. See Mitchell v. Houston,

No. 05-13-00618-CV, 2015 WL 544117, at *1 (Tex. App.—Dallas Feb. 10, 2015). We affirmed

the trial court’s judgment concluding relator had not preserved the issue for review.

       A writ of mandamus is not a substitute for an appeal. In re Bernson, 254 S.W.3d 594,

596 (Tex. App.—Amarillo 2008, no pet.). Mandamus is an appropriate remedy only where

appeal does not provide an adequate means for asserting the relator’s claims. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). This is not such a situation.
      We deny the petition.




                                    /David J. Schenck/
                                    DAVID J. SCHENCK
                                    JUSTICE


150436F.P05




                              –2–